Detailed Action
1. This Office Action is submitted in response to the Amendment filed 6-16-2021, wherein claims 1 and 3 have been amended. Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Arguments	
2. Applicant's arguments filed 6-16-2021 have been fully considered and they are  persuasive and, as a result, the rejection in the Office Action mailed 3-22-2021 is hereby withdrawn.	
			Allowable Subject Matter

3. Claims 1-12 are allowed.


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses an ion implantation system that, includes; an ion emitter
; a target plate and a support frame on which a wafer to be processed is placed so that an ion beam may be implanted into the wafer, where he target plate/support frame includes a graphite electrode.
See; for example, USPN 9,865,422; USPN 9,502,210; USPN 8,057,146; USPN 4,825,087 and US Pat Pub No 2014/0008352.
	The prior art also discloses using a hollow shield. See USPN 6,847,043 and USPN 7,078,710, as well as, using graphite to form a capacitor. See; USPN 6,714,033 and US Pat Pub No 2008/0061340.
 	However, the prior art fails to explicitly disclose using a shielding unit is arranged between a target plate and a graphite electrode, where the shielding unit has a hollow region and a shielding region, and the shielding region and the graphite electrode form a capacitor.

 	5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the ion implantation system with a graphite electrode, described above, that also includes a power supply unit that applies a voltage to the graphite electrode to generate an electric field in the opposite direction from the electric field generated by the ion beam motion, in order to reduce the speed of the ion beam implanted to a location outside the wafer area; wherein a
shielding unit is arranged between the target plate and the graphite electrode, and the shielding unit is a hollow structure, the shielding unit comprises a hollow region and a shielding region, where the shielding region and the graphite electrode form a capacitor, as described at [0039] of the applicants published  specification. 
	6. Claims 2-12 are allowed by virtue of their dependency upon allowed claim 1.	


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 



can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
August 2, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881